To compel respondent to hear and determine, on its merits, an application for an extension of time, within which to settle a chancery cause upon appeal, the court having held that it was without jurisdiction to grant the extension asked for.
Granted January 30, 1895, with costs.
It appeared that appellants were without fault and that the delay was chargeable to the stenographer. The court held that in respect to said matter the stenographer must be regarded as an officer of the court. Cameron vs. Calkins, 43 M., 191; Lake S. & M. S. Railway Co. vs. Circuit Judge, 89 M., 5 (975); Gram vs. Wasey, 45 M., 223; Tilden vs. Circuit Judge, 44 M., 515 (930).